Case 1:15-cr-00095-AJN Document 2784-1 Filed OSI uZ0 Page 1 of 2

 

 

PUSDC SONY

 

 

 

 

 

i
octane T
cy r
UNITED STATES DISTRICT COURT , ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK PnOC#H:
- 5 ee eee eer ee x [ore vite: MAR T2220
UNITED STATES OF AMERICA i ~
-v. - ORDER
DANTE STEPHENS, $2 15 CR. 95 (AUN)

Defendant.

WHEREAS, a hearing has been set by this Court for March
13, 2020, to hear evidence concerning reported violations of the

conditions of supervised release by the defendant, Dante Stephens;

AND WHEREAS, the Government has requested access to the
case file maintained by the U.S. Probation Office for the Southern
District of New York for the defendant, Dante Stephens, including
case notes and drug testing documents, so as to prepare for the
hearing and to comply with the Government’s obligations pursuant
to the Federal Rules of Criminal Procedure; United States v.
Giglio, 405 U.S. 763 (1972), and its progeny; and Title 18, United

States Code, Section 3500;

AND WHEREAS, the Government has requested access to the
records maintained by the U.S. Probation Office for the Southern

District of New York related to the drug testing check-in list and

1

 

 
Case 1:15-cr-00095-AJN Document 2784-1 Filed 03/11/20 Page 2 of 2

no-call list for January 27 and 28, 2020, so as to prepare for the
hearing and to comply with the Government’s obligations pursuant

to the Federal Rules of Criminal Procedure;

IT IS HEREBY ORDERED that the U.S. Probation Office for
the Southern District of New York provide a copy of the complete
case file maintained for the defendant, Dante Stephens, and the
drug testing check-in list and no-call list for January 27 and 28,
2020, to Assistant United States Attorneys Jessica Feinstein and

Jamie Bagliebter.

SO ORDERED:

Dated: March \\ , 2020
New York, New York

 

 

 

THE HONORSBLE ALISON J. NATHAN
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
